Citation Nr: 0534468	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-29 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than January 11, 
1989 for the award of Dependency and Indemnity Compensation 
(DIC). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1945 
to May 1972 and died in June 1986.

The appellant, who is the veteran's widow, appealed rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

The Board of Veterans' Affairs (Board) notes that in a March 
2004 written statement, the appellant's accredited 
representative conveyed her request to testify during a 
personal hearing at the RO.  However, in a June 2005 signed 
statement, the appellant withdrew her hearing request.  As 
such, the Board is of the opinion that all due process 
requirements were met regarding the appellant's hearing 
request.

Finally, the Board notes that in November 2005, the 
appellant, through her accredited representative, filed a 
motion for advancement on the docket.  Under the provisions 
of 38 U.S.C.A § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005), appeals must be considered in docket number order, 
but may be advanced if good or sufficient cause is shown.  In 
November 2005, a Deputy Vice Chairman of the Board determined 
that good or sufficient cause had been shown, and granted the 
appellant's motion to advance her appeal on the Board's 
docket.


FINDINGS OF FACT

1. The veteran died in June 1986 from cardiopulmonary arrest.

2. On January 11, 1989, the RO received the appellant's for 
application for DIC benefits.  This claim was subsequently 
denied by the RO in November 1989.  In her September 1990 
notice of disagreement (NOD), the appellant argued that the 
veteran's death was due to exposure to Agent Orange.

3. In a May 1994 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death, claimed as due to herbicide exposure.

4. In January 2000, the appellant submitted a request to 
reopen her previously denied claim and argued that the 
veteran died from lung cancer due to exposure to Agent 
Orange.

5. A March 2000 VA medical opinion concluded that the veteran 
died from cardio-pulmonary arrest, due to pulmonary 
adenocarcinoma, related to exposure to Agent Orange in 
service.

6. In a March 2000 rating decision, the RO granted service 
connection for the cause of the veteran's death with DIC 
benefits effective from January 19, 1999, subsequently 
amended in a November 2001 rating decision and made effective 
from January 11, 1989.


CONCLUSION OF LAW

The criteria for an effective date prior to January 11, 1989, 
for the award of dependency and indemnity compensation 
benefits have not been met.  38 U.S.C.A. § 5110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board notes that the appellant was advised, by 
virtue of a detailed October 2003 statement of the case (SOC) 
of the pertinent law, and what the evidence must show in 
order to substantiate her claim.  Further, in July 1986, June 
1994 and January 2000 letters, RO advised the appellant of 
the actions taken on her claim and the information needed to 
substantiate it, and the liberalizing regulations that 
affected her claim.  

Further, the RO sought a VA medical opinion in March 2000 
and, following the grant of DIC benefits and the receipt of 
the appellant's NOD as to the effective date for the award of 
her benefits, in May 2000 the RO requested a special advisory 
opinion from the Director of the Compensation and Pension 
Service of VA, as to the proper effective date of the 
appellant's benefits.  We, therefore, believe that 
appropriate notice has been given in this case. The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and letters issued by the 
RO clarified what evidence would be required to establish an 
effective date earlier than January 11, 1989 for the award of 
DIC benefits.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the August 2003 SOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102 and 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

The veteran's service records reflect that he served in the 
Republic of Vietnam during the Vietnam era.

In an unappealed October 1980 decision, the RO denied the 
veteran's claim for service connection for residuals of a 
right upper lobe lobectomy due to exposure to Agent Orange.

June 1986 private medical records indicate that the veteran 
died from cardiopulmonary arrest due to hepatomegaly (due to 
liver cancer).  In June 1986, the appellant submitted an 
application for a United States flag, for burial purposes.

In a letter dated July 1, 1986 the RO advised the appellant 
of the need to file a DIC claim within one year of the date 
of the veteran's death or, she was further advised that 
benefit would only be payable, if awarded, from a date not 
earlier than the date VA received her claim.

On January 11, 1989, the RO received the appellant's 
Application for Dependency and Indemnity Compensation by a 
Surviving Spouse or Child (VA Form 21-534).  In box 42 
"Remarks" on the claim form, it was noted that "Widow 
claims Survivors Benefits Officer from Ft. Hamilton, NY 
Furnished Death Cert. Marriage Certificate ETC in 1986".

In conjunction with the appellant's claim, the RO reviewed 
private medical records and the veteran's death certificate.  
In a November 1989 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death on the basis that the veteran's service-
connected hypotension was not a material or contributory 
cause to the veteran's death from cardiopulmonary arrest due 
to hepatomegaly due to malignant neoplasm of the liver.

In her September 1990 NOD, the appellant maintained that the 
veteran's death was due to his exposure to Agent Orange.  In 
a November 1990 letter, the RO advised the appellant of the 
stay on litigation involving cases based upon exposure to 
Agent Orange.

In a May 1994 rating decision, the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death as due to exposure to Agent Orange.

In a June 1994 letter, the RO advised the appellant that VA 
determined that a positive association existed between 
exposure to herbicides and the subsequent development of 
certain respiratory cancers.

In January 2000, the RO received the appellant's formal 
request to reopen her claim for DIC benefits.  She maintained 
that the veteran died of lung cancer caused by his exposure 
to Agent Orange in service.

A March 2000 VA medical opinion determined that the veteran 
died from cardiopulmonary arrest due to pulmonary 
adenocarcinoma that was related to his exposure to Agent 
Orange in service.

In a March 2000 rating decision, the RO granted the 
appellant's claim for service connection for the cause of the 
veteran's death, effective from January 19, 1999, one year 
prior to the date of receipt of her reopened claim.

In a May 2000 NOD, the appellant argued that an earlier 
effective date should be assigned to the award of her DIC 
benefits

Subsequently, in a May 2000 memorandum, the RO requested that 
the VA Director of Compensation and Pension Services render 
an opinion as to the application of the Nehmer Stipulation 
and Order, see infra, in the instant case.  In a March 2001 
response, the VA Acting Director of the Compensation and 
Pension Service determined that the appellant was entitled to 
DIC benefits effective from January 11, 1989, the date of 
receipt of her initial claim for death benefits.  

In a June 2001 rating decision, the RO amended the effective 
date for the appellant's receipt of DIC benefits to January 
11, 1989.  In January 2002, the appellant filed a NOD with 
the RO's action.  She argued that the veteran's first tour of 
duty in Vietnam was from November 1965 to November 1966.

In a July 2005 written statement, the appellant's 
representative contended that the appellant submitted an 
application for DIC benefits shortly after the veteran's 1986 
death and that the original application for DIC was misplaced 
by the survivors benefits officer at Fort Hamilton, New York.



III. Legal Criteria

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of DIC for which application 
is received within one year of the date of death shall be the 
first day of the month in which death occurred. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(c).

Where compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue, approved by the 
Secretary or by his or her direction, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a) (2005).

The payment of monetary benefits based on an award of 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111(a) (West 
2002); 38 C.F.R. § 3.31 (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2005).  
Correspondence or evidence to constitute an informal claim 
must disclose an intent to apply for a particular benefit.  
Dunson v. Brown, 4 Vet. App. 327 (1993).

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing." Further, the 
Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers 
to "an informal claim," it necessarily incorporates the 
definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also pointed 
out the provisions of 38 C.F.R. § 3.155(a) make clear that 
there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicate[e] an intent to apply for one or more benefits 
under the laws administered by the Department," and "identify 
the benefits sought."

Regardless of the above-noted regulations, where a grant of 
service connection for the cause of the veteran's death is 
awarded as secondary to Agent Orange exposure, the assignment 
of an appropriate effective date is governed by the final 
stipulation and order in Nehmer v. United States Veterans 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"), and 
the specific guidance provided in Nehmer v. United States 
Veterans Admin, 32 F. Supp. 2d. 1175 (N.D. Cal 1999) ("Nehmer 
II"). Together this case law created an exception to the 
general principles governing the assignment of an earlier 
effective date in certain cases.

By way of history, the Board notes that in 1989, a United 
States District Court ("District Court") invalidated a 
portion of 38 C.F.R. § 3.311a dealing with Agent Orange 
claims.  Nehmer I, supra.  The District Court voided "all 
benefit decisions" made under the 38 C.F.R. § 3.311(d).  Id.  
In May 1991, plaintiffs in Nehmer and VA entered into a 
stipulation providing rules governing the effective dates of 
entitlement to service connection for certain groups of VA 
claimants.  The stipulation provides that, in pertinent part:

"As soon as a final rule is issued service connecting, based 
on dioxin exposure, . . . any other diseases which may be 
service connected in the future pursuant to the Agent Orange 
Act of 1991, 38 U.S.C. § 316(b) [now 38 U.S.C.A. § 1116(b)], 
the VA shall promptly thereafter . . . adjudicate all similar 
claims filed subsequent to the Court's May 3, 1989 Order . . 
. . For any claim for any such disease which was not filed 
until after May 3, 1989, the effective date for beginning 
disability compensation or DIC will be the date the claim was 
filed or the date the claimant became disabled or death 
occurred, whichever is later."

Under Nehmer I, all benefit denials on or after September 25, 
1985, made under 38 C.F.R. § 3.311a, (and denied prior to the 
amendment of 38 C.F.R. §§ 3.307, 3.309, effective June 9, 
1994) were invalidated.  Nehmer II further defined all 
denials made under 38 C.F.R. § 3.311a to mean benefit 
decisions which involved claims in which the cause of death 
is later found, under valid Agent Orange regulations, to be 
service-connected, and the District Court rejected VA's 
argument, see VAOPGCPREC 15-95, that the only denials 
invalidated under Nehmer I were those where the claimants had 
specifically raised the issue of Agent Orange exposure or 
where VA had relied on 38 C.F.R. § 3.311a when denying the 
claims.

Under the unique facts of these cases, the effect of Nehmer I 
and Nehmer II is to provide that the effective date of an 
award of a claim in which prior denials were invalidated are 
properly based on the later of either the date of claim or 
the date on which disability or death occurred, regardless of 
whether the claimant or VA had raised the issue of exposure 
or an earlier denial specifically referred to the invalidated 
regulation.  The provisions of 38 C.F.R. § 3.114(a), limiting 
effective dates to no earlier than the date of a liberalizing 
law or issue, do not apply.  See VA Adjudication and 
Procedure Manual M21-1, Part VI, para 7.20(d).  Under this 
narrow exception, therefore, if benefits are awarded upon re- 
adjudication of invalidated denials, the effective date of 
the award would relate back to the original claim, provided 
that the award related to the same condition that was the 
subject of the original claim.  See Final Stipulation and 
Order, C.A. No. CV-86-6160 (N.D.Cal.) (May 17, 1991); see 
also, Nehmer, 32 F.Supp. 2d 1175 (N.D. Cal 1999).

As stated previously, the RO has assigned an effective date 
of January 11, 1989 for the award of service connection for 
the cause of the veteran's death.  This date corresponds to 
the date of the RO's receipt of the appellant's formal 
written application claiming DIC benefits.  However, the 
appellant has variously argued that the appropriate effective 
date for the award of DIC benefits should correspond to 1986 
when the veteran died or, apparently, to 1965-1966 when he 
initially served in Vietnam.  Specifically, the appellant's 
representative contends that her award of DIC should date 
back to 1986 because that is when she said she filed her DIC 
claim that was evidently misplaced by the survivors benefits 
officer at Fort Hamilton in New York.  However, for the 
reasons discussed below, the Board finds that the effective 
date assigned by the RO, i.e., January 11, 1989 was 
appropriate for the award of DIC benefits, and the appellant 
is not entitled to an earlier effective date.  As prescribed 
by 38 C.F.R. § 3.31, the January 11, 1989 date was 
transformed to February 1, 1989, and the appellant's receipt 
of benefits began at this time.

The record clearly reflects that the veteran died in June 
1986, and that VA was apprised of his death by notice from 
the appellant when she submitted an application for a burial 
flag.  The appellant did not claim that the veteran's death 
was due to service.  In a July 1986 letter, the RO advised 
the appellant of her right to file for DIC benefits and the 
need to file her claim within one year of the veteran's 
death, and that the award would be payable from the date of 
receipt of the claim if received after that time. 

The appellant did not submit any written communication which 
indicated an intent to apply for DIC benefits (or any 
benefit) until the RO received her VA Form 21-534 on January 
11, 1989.  As such, she did not submit either a formal or 
informal claim for DIC benefits pursuant to Rodriguez, supra, 
within one year after the veteran's death.  Thus, the grant 
of DIC benefits must be from the date of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Here, the date of the appellant's claim was January 11, 1989, 
although it appears she contends otherwise.  In her 
representative's July 2005 written statement, he points to 
the "Remarks" section of the appellant's VA 21-534, and 
indicates that the appellant contends that she submitted an 
application for DIC benefits shortly after the veteran's 
death in 1986 but the original DIC application was misplaced 
by the survivors benefits officer at Fort Hamilton, New York.  
The RO, pursuant to 38 C.F.R. § 3.114, initially determined 
that she was entitled to an effective date one year earlier 
than the date of the reopened claim, and established the 
January 19, 1999 effective date.  Ultimately it was 
determined that January 11, 1989 was the proper effective 
date for the award of DIC benefits.  Nothing in 38 C.F.R. § 
3.114, nor any other law or regulation regarding effective 
dates, permits consideration of an effective date earlier 
than the date of receipt of the appellant's original claim 
for DIC benefits.  Under the law, payment of DIC benefits can 
be no earlier than the first day of the calendar month 
following the month in which the DIC award became effective.  
38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31. 

Consequently, the appellant is not entitled to an effective 
date earlier than January 11, 1989, for a grant of DIC 
benefits, nor for payment of these benefits prior to February 
1, 1989.

The appellant contends that since the RO awarded service 
connection for the veteran's cause of death due to Agent 
Orange exposure, she apparently would argue that an earlier 
award date is possible under Nehmer I and Nehmer II.  
However, in this case, the Board finds that the effective 
date rules as set forth in Nehmer I and Nehmer II do not 
provide the basis for the assignment of an effective date 
earlier than  January 11, 1989.  As set forth above, the 
Nehmer stipulation invalidates denials of claims which were 
filed or denied on or after September 25, 1985, the effective 
date of 38 C.F.R. § 3.311a.  See also VA Adjudication and 
Procedure Manual M21-1, Part VI, para. 7.20(d).

The RO's November 1989 decision was properly invalidated as 
mandated under Nehmer I and Nehmer II, and the effective date 
for the assignment of DIC benefits was set for February 1, 
1989, the first day of the month following the RO's receipt 
of the claim.

Therefore, the Board finds that, with regard to the instant 
claim, the effective date rules as set forth in Nehmer I and 
Nehmer II were properly applied to award the appellant an 
effective date of January 11, 1989 (February 1, 1989), and do 
not provide a basis for the assignment of a payment date 
earlier than this date.  

The Board acknowledges that the appellant contended through 
her accredited representative that she may have received 
misinformation that led her to believe that she was filing 
"survivors" benefits due to the veteran's death.  However, 
she identified her initial contact as a survivors benefits 
officer at Fort Hamilton, in New York, evidently a military 
officer associated with Fort Hamilton.  She argued that this 
officer misplaced her original application.  Thus, the record 
indicates she claims she delivered the application for VA 
benefits to a representative of the U.S. Department of the 
Army who subsequently misplaced it.  The Department of the 
Army is a separate and distinct government entity from VA.  
Nothing in the record indicates that VA provided the 
appellant with misleading information regarding any potential 
entitlement to DIC benefits, nor does the record reflect that 
VA misplaced the appellant's claim for DIC benefits.

To the extent that the appellant contends that she was 
mislead or incorrectly advised by the military officer, the 
Board notes that erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see 
also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding 
that a veteran was not entitled to education benefits based 
on his assertion that misleading or erroneous information was 
provided regarding education benefits).

Moreover, as to any argument the appellant may raise that her 
DIC benefits should be effective from the veteran's initial 
Vietnam tour, the Board would point out that VA has conceded 
the veteran's exposure to Agent Orange during his Vietnam 
experiences and, based on this record, granted service 
connection for the cause of his death.  However, it is the 
date of the filing of the appellant's claim for DIC that 
determines the effective date of her award of DIC benefits, 
not the dates of the veteran's Vietnam service

In short, the appellant did not submit, and the record does 
not contain, any document that can be construed as a claim 
for DIC benefits prior to January 11, 1989.  Because the 
claim was submitted after her entitlement arose, the 
effective date is determined by the date of the claim.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.

For the reasons stated above, the Board concludes that there 
is no legal basis for an effective date earlier than January 
11, 1989, neither for the award of DIC benefits, nor for 
payment of these benefits prior to February 1, 1989.  
Accordingly, the benefit sought on appeal must be denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than January 11, 
1989 for the award of DIC benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


